Citation Nr: 1343037	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder as a result of service.  VA treatment records reflect multiple diagnosed psychiatric conditions.  The Veteran's own statements include reports that his condition began in service, as well as reports that he had depression well before service.  Service treatment records contain no complaints, treatment, or diagnoses related to a psychiatric disorder.  In order to fully assess the nature and etiology of the Veteran's diagnosed conditions, a VA examination is necessary.

The Veteran's records reflect a diagnosis of posttraumatic stress disorder (PTSD), and the Veteran's representative noted an incident in which a plane from the Veteran's ship was shot down in January 1991, resulting in the deaths of two crewmembers.  To the extent that this incident is being asserted as an in-service stressor, it should be verified if and only if PTSD is diagnosed as being attributable to this claimed stressor by the VA examiner or other competent medical evidence.

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from January 20, 2012 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, which had its onset in, or is the result of, his military service.  All indicated tests and studies should be accomplished.

While the examiner must review the claims file, he/she is advised of the following:

*Service treatment records contain no complaints, treatment, or diagnoses of a psychiatric disorder.  The Veteran denied a history of depression or excessive worry on his enlistment examination in February 1988 and his separation examination in August 1991.

*VA records dated September 1997 show the Veteran reported a 5 to 6 year history of depression, and include a diagnosis of bipolar disorder.

*Additional records from September 1997 show the Veteran reported a history of childhood sexual abuse.

*Records from August 1998 note diagnoses of depression and PTSD, and that the Veteran was seeing a psychologist and dealing with "childhood" PTSD issues.

*VA records from February 2003 show the Veteran reported a 20-year history of depression.

*VA records from December 2006 reflect a diagnosis of dysthymic disorder and childhood-associated PTSD.

*VA records from May 2009 show the Veteran reported that his girlfriend/fiancée died of an alcohol overdose while sleeping in his bed. 

*VA records from April 2010 reflect a history of traumatic experiences, including being raped by a staff member and a fellow patient as a teenager in a psychiatric hospital; being the victim of a drive-by shooting at his home in 2006 or 2007; 

After completion of the examination, the examiner must specifically answer the following questions:

(A) What are the currently diagnosed non-PTSD psychiatric disorders?

(B) It is at least as likely as not (50 percent or greater probability) that any of the identified non-PTSD disorders are etiologically related to service, or had their onset during service?

(C) Is the Veteran diagnosed with PTSD?

(D) If PTSD is present, is it etiologically related to a stressor from military service?

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  After reviewing of the claims file and obtaining a history from the Veteran regarding his stressors during service, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD. In this regard, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  If, and only if, the Veteran is diagnosed with PTSD due to stressors in service, then the AMC/RO should request from the Veteran a statement containing as much detail as possible regarding the identified stressors.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should try to identify the dates of the claimed stressors within two month periods of time.  The Veteran should be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action. 

4.  Forward the relevant stressor information that is capable of verification to the U.S. Army and Joint Services Records Research Center (JSRRC), at 7701 Telegraph Road, Alexandria, VA 22315-3802, so that it can provide any information based on a review of unit or other records that might corroborate the claimed stressor(s).  If referral to JSRRC or other pertinent sources is to no avail, the AMC/RO should advise the Veteran to submit alternate forms of evidence to support his claim of service connection for PTSD.  All attempts to obtain the records should be documented in the claims file.

If PTSD is attributed to a stressor of two downed pilots from the Veteran's ship, the stressor to be verified was noted in a December VA Form 646, in which the Veteran's representative stated that Lt. William Thomas Costen and Lt. Charlie Turner were killed in January 1991 while serving as crewmembers of an A-6E Intruder aircraft from the USS Ranger.  

If the JSRRC or other appropriate agency requests more specific descriptions of the stressors in question, notify the Veteran and request that he provide the necessary information. If the veteran provides additional information, forward it to the requesting agency.

5.  After completion of the above and any other development deemed necessary, review and readjudicate the claim on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


